DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1. Claims 51-60, drawn to a method for generating a thought marker score based on the strength of association of thought marker data and a neuropsychiatric condition, classified in G16H 50/20.
Group 2. Claims 61-66, drawn to a method for generating a though marker score based on a strength of correlation between thought markers and suicide notes obtained from querying a database, classified in G06F16/903.
Inventions Group 1 and Group 2 are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and a materially different effect.  
The invention of Group 1 requires a step of generating a biomarker score based on the strength of association of biomarker data with a neuropsychiatric condition. This step is not required in the invention of Group 2. The invention of Group 2 requires a step of executing a query and transmitting the query to a database to obtain a plurality of suicide notes associated with prior completion of suicides. This step is not required in the invention of Group 1. In the invention of Group 1, the thought-marker score is generated based on the strength of association of thought marker data with a neuropsychiatric condition. In the invention of Group 2, the thought-marker score is generated based on a strength of correlation between one or more thought markers of the subject and a plurality of suicide notes obtained from a database query. As such, the inventions of Group 1 and Group 2 have a materially different design and mode of operation.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions of Group 1 and Group 2 requires a search in a different classification area and a search burden is requested herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Requirement for Election of Species
Should the Applicant elect the invention of  Group 1, a restriction to one of the following patentably distinct species is required:
	Species A: Applicant shall chose one of the biological markers required for the determination of the one or more neuropsychiatric conditions as recited in each of claims 53-58:
Claim 53: hydroxyindoleacetic acid (5HIAA).
Claim 54: alleles of the 5' upstream regulatory region of the serotonin transporter gene (5-HTTLPR).
	Claim 55:  one or more single nucleotide polymorphisms taken from a group consisting of A218C of the TPH1 gene, A779C of the TPH1 gene, and A59G of the SLC6A3 gene, as in claim 55.
	Claim 56: 5-HT(2A) mRNA, as in claim 56.
	Claim 57: one or more cytokines taken from a group consisting of IL-6, IL-2, IFN-y, IL-4 and TGF-3 1, as in claim 57.
	Claim 58: serotonin (5-HT), as in claim 58.
	Applicant shall choose either Claim 53 or, Claim 54, or Claim 55, or  Claim 56, or  Claim 57, or Claim 58 for examination on the merits.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 51 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each of the biological markers recited in each claims 53-58 require a search in a different area and a search burden is requested herein.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631